Citation Nr: 0316717	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1980 to September 
1983.

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In this decision, the RO denied 
entitlement to service connection for a bilateral foot 
disability.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In the current case, the RO issued a letter in February 2001 
that informed the veteran that the President had signed into 
law the VCAA.  However, this letter failed to inform the 
veteran of what type of evidence was required to substantiate 
his claim and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  In addition, a Supplemental Statement of the 
Case (SSOC) issued subsequent to this letter in January 2002 
noted provisions of 38 C.F.R. § 3.159 that were no longer in 
effect.  (That is, the old provisions of 38 C.F.R. § 3.159 
that informed the veteran he was still required to submit 
"evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded...")  Based on 
this evidence, the Board of Veterans' Appeals (Board) finds 
that VA has failed to properly notify the claimant of the 
provisions of the VCAA or affirmatively determine that VA's 
actions are in compliance with the VCAA.  Therefore, this 
case must be remanded in order to ensure VA compliance with 
its duty to notify and assist the claimant.

The veteran's representative has argued in written 
contentions presented to the Board in July 2003 that the VA 
compensation examination in this case was inadequate on the 
bases that the examiner could not have had access to the 
veteran's service medical records and failed to provide an 
opinion on the etiology of the diagnosed mild hallux valgus.  
A review of the claims file indicates that the veteran 
underwent VA compensation examination in July 1999 that in 
fact diagnosed mild, bilateral hallux valgus and calluses 
about the feet.  This examiner failed to indicate any 
etiology for these abnormalities.  The veteran's service 
medical records were not incorporated into the claims file 
until February 2000.  On the basis of this information, the 
Board concurs that the VA examiner of July 1999 did not have 
access to the veteran's service medical records.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994)(A medical examination 
must consider records of prior medical examination and 
treatment in order to assure a fully informed examination.) 

In addition, a number of disorders have been diagnosed 
regarding the veteran's feet during the 1990s.  Calluses and 
pain are a significant part of the reported symptomatology.  
He reported medical histories of bilateral foot problems that 
began during his military service.  While the comprehensive 
military physical examinations repeatedly noted the veteran's 
feet to be normal, records during service dated in March and 
April 1982 noted plantar lesions, plantar warts, and corns on 
both feet.  At the time, the veteran claimed that these 
abnormalities had begun after his entrance into military 
service.  Based on this evidence, the Board finds that the VA 
compensation examination is inadequate, as it does not 
provide a medical opinion on whether any nexus exists between 
the veteran's in-service complaints and his current bilateral 
foot disability.  On remand, the veteran should undergo 
another VA examination that provides diagnoses and opinions 
on etiology.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002).

Finally, the Board notes that the veteran has reported active 
military service from August 1980 to September 1983.  
However, there is no Department of Defense (DD) Form 214 or 
confirmation from the National Personnel Records Center 
(NPRC) to verify these active service dates.  On remand, the 
RO should confirm the veteran's dates of active military 
service.

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA healthcare providers that have 
treated him since May 2001 for his 
bilateral foot disabilities.  Make 
arrangements to obtain these and all 
other identified treatment records.  Also 
request that the veteran submit a legible 
copy of his DD 214 documenting his 
military service.

3.  Contact the National Personnel 
Records Center (NPRC) (or any other 
appropriate agency) and request that it 
verify all of the veteran's periods of 
military service.
4.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a 
podiatry examination to determine the 
existence and etiology of any bilateral 
foot disability.  Send the claims folder 
to the examiner for review.  Please 
provide the examiner with the following 
instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The comprehensive military physical 
examinations repeatedly noted the 
veteran's feet to be normal, however, 
records during service dated in March and 
April 1982 noted plantar lesions, plantar 
warts, and corns on both feet.  At the 
time, the veteran claimed that these 
abnormalities had begun after his 
entrance into military service.  A number 
of disorders have been diagnosed 
regarding the veteran's feet during the 
1990s.  Calluses and pain are a 
significant part of the reported 
symptomatology.  He reported medical 
histories of bilateral foot problems that 
began during his military service as a 
result of wearing boots that were too 
small.  His VA compensation examination 
of July 1999 diagnosed mild, bilateral 
hallux valgus and calluses about the 
feet.
After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:
a.  Does the veteran currently 
suffer with any type of foot 
disorder?  If so, please provide all 
appropriate diagnoses.
b.  If so, is it at least as likely 
as not that any current foot 
disorder had its onset during active 
military service or is related to 
any in-service disease or injury? 
5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

6.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002) and 
consider all evidence received since the 
May 2003 SSOC.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




